PER CURIAM.
Both patents and an extended presentation of the prior art were considered and the claims construed by Judge Veeder, whose very full and careful opinion will be found in Marconi Wireless v. National Signalling Co. (D. C.) 213 Fed. 815. Judge Hough’s opinion in the case at bar is reported in 225 Fed. 65. We do not think it necessary to add anything to the discussion at this stage of the case; with the facts before him j udge Hough quite properly granted the preliminary injunction.
(Irders affirmed, with costs.